Citation Nr: 0624302	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



REMAND

The veteran served on active duty from August 1941 to October 
1945; from June 1946 to February 1947; From February 1951 to 
July 1952; and from June 1954 to February 1973.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The appellant appealed the Board's November 2004 denial of 
this claim to the United States Court of Appeals for Veterans 
Claims (Court).  A January 2006 Order vacated the Board's 
November 2004 decision and remanded the matter to the Board 
for readjudication in accordance with a Joint Motion for 
Remand.  This motion stated that VA's duty to assist the 
claimant included obtaining records from the LSU Medical 
Center Anatomy Department, in connection with the donation of 
the veteran's body to that department, and obtaining a 
medical opinion concerning whether the cause of the veteran's 
death was due to exposure to herbicides; whether a disease 
caused by such exposure substantially contributed to the 
veteran's cause of death; and/or whether the veteran's 
prostate cancer made the veteran materially less capable of 
resisting the effects of his fatal disease or had a material 
influence in accelerating his death.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records concerning the 
veteran from the LSU Medical Center 
Anatomy Department.  If a response to the 
initial request is not received, follow-
up requests should be made.  38 C.F.R. § 
3.159(c)(1).  All responses to the 
request for records, to include negative 
responses, should be associated with the 
veteran's claims folder.

2.  Obtain a medical opinion concerning 
the cause of the veteran's death.  The 
claims file must be made available for 
review.  The medical opinion should 
identify the cause of the veteran's death 
and address (1) whether it is at least as 
likely as not at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the cause of the veteran's 
death was due to exposure to herbicides;  
or (2) whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that a disease caused by such 
exposure, prostate cancer, substantially 
contributed to the veteran's cause of 
death.  In answering question (2), the 
opinion should address whether the 
veteran's prostate cancer made the 
veteran materially less capable of 
resisting the effects of his fatal 
disease or had a material influence in 
accelerating his death.  

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the appellant should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



